DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on August 26, 2021 has been entered and considered; however, the application is not in condition for allowance because of the following reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, 11, 14-15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,254,418 to Tharp et al.
Regarding claim 1, Tharp et al disclose an apparatus comprising: a cable carrier (10) having a connector cavity (42) to receive a connector (5) of a cable (7); and a lever (37) having a tab depressor (66) pivotally coupled to the cable carrier about a pivot axis (69), the lever to move the tab depressor (66) relative to the connector cavity of the cable carrier, the pivot axis positioned between the connector cavity (42) and a cord cavity (40) of the cable carrier (see Fig. 3).
	Regarding claim 2, Tharp et al disclose the lever (37) includes a body defining the tab depressor (66) at a first end of the body and a handle (330 at a second end (63) of the body opposite the first end (see Fig. 4).
Regarding claim 4, Tharp et al disclose the tab depressor (37) includes a lip positioned in alignment with the connector cavity of the carrier (see Fig. 4).
Regarding claim 5, Tharp et al disclose the cable carrier (10) includes a tapered wall (transitioning area between bottom wall and end wall which connects to the cavity 40, see Fig. 3) adjacent the connector cavity (42) structured to engage at least a portion of the connector (5) when the connector is positioned in the connector cavity (see Fig. 4).
Regarding claims 6-7 and 9, Tharp et al the cable carrier includes a slot to define the connector cavity and the slot further defines the cord cavity (40) to receive a cord of the cable (7, see Fig. 2) and the slot is formed along a longitudinal axis of the carrier (see Fig. 3).
Regarding claim 8, Tharp et al disclose the slot includes a first width defining the connector cavity (420) a second width defining the cord cavity (42), and a transition having a varying third width between the connector cavity and the cord cavity, the first width being greater than the second width (see Fig. 3).

Regarding claim 11, Tharp et al disclose an apparatus comprising: a cable carrier (10) having a connector cavity (42/49) to receive a connector (5) of a cable (7) and a cord cavity (40) to receive a cord of the cable (see Fig. 2); and a lever (37) pivotally coupled to the cable carrier (10) about a pivot axis (69) and configured to rotate relative to the carrier between a first position to cause a lip (66) of the lever to move in a direction away from the connector cavity (see Fig. 4) and a second position to cause the lip (66) to move toward the connector cavity, the pivot axis positioned between the connector cavity and the cord cavity (see Fig. 5).
Regarding claims 14-15, Tharp et al disclose the lip (66) is to move a tab (16) of the connector located in the connector cavity to a depressed position in response to movement of the lever (37) toward the second position and the lip is to release the tab of the cable connector positioned in the connector cavity in response to movement of the lever toward the first position (see Figs. 4-5).

Regarding claim 18, Tharp et al disclose an apparatus comprising: means for supporting a cable (10), the means for supporting the cable having means (42/46) for receiving a connector (5) and means (40) for receiving a cord (see Fig. 2); means (37) for depressing a tab (16) of the connector (5), the means (37)for depressing the tab (16) pivotally coupled to the means for supporting the cable, the means (37) for depressing the tab to align with the means (42/46) for receiving the connector (5), the means (37) for depressing the tab to move relative the means for supporting the cable between a first position to depress a tab of the connector and a second position to release the tab of the connector (see Figs. 4 and 5); and means (37) for pivotally coupling the means for depressing the tab and the means for supporting the cable about a pivot axis (69) positioned between the means for receiving the connector and the means for receiving the cord (see Fig. 3).
Regarding claim 19, Tharp et al disclose the means (37) for depressing the tab (16) is configured to rotate relative to the means for supporting the cable between the first position to cause the means for depressing the tab to move in a direction away from the means for receiving the connector and the second position to cause the means for depressing the tab to move toward the means for receiving the connector (see Figs. 4-5).
Regarding claim 20, Tharp et al the means (10) for supporting the cable includes means for retaining to retain the connector (5) within the means (42/46) for receiving the connector (5) when the connector is positioned in the means for receiving the connector (see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Tharp et al.
Tharp et al do not disclose cable carrier includes a plurality of openings to receive the cord of the cable. It would have been obvious matter of designed choice to one having ordinary skill in the art before the effective filing date of the claimed invention to choose any desired number of openings for receiving the cord, since Applicant has not disclosed the specific openings, solves any stated problem or are for any particular purposes and it appears the invention would perform equally well with the cable carrier as disclosed by Tharp et al.

Allowable Subject Matter
Claims 3, 12-13, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-2 4-11, 14-15 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONGHAI D NGUYEN whose telephone number is (571)272-4566. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DN/								/DONGHAI D NGUYEN/December 3, 2021 		                                           Primary Examiner, Art Unit 3729